Citation Nr: 1546849	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-25 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to June 16, 2013, a rating in excess of 40 percent from June 16, 2013, to July 31, 2015, and in excess of 20 percent as of August 1, 2015, for a lumbar spine disability, to include whether the reduction to 20 percent, effective August 1, 2015, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1987 to September 1992.

These matters on appeal before the Board of Veterans' Appeals  (Board) arise from March 2010, April 2014, and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) St. Louis, Missouri.


FINDINGS OF FACT

1.  In January 2015, the RO proposed to reduce the rating for a lumbar spine disability under Diagnostic Code 5243 from 40 percent to 20 percent.  The Veteran was appropriately notified of the proposed reduction.

2.  Medical evidence at the time of the reduction demonstrated overall improvement in the service-connected lumbar spine disability and the disability picture more approximated the reduced rating of 20 percent as he was able to achieve forward flexion of the thoracolumbar spine to 45 degrees under Diagnostic Code 5243.

3.  Prior to May 29, 2012, the Veteran's lumbar spine disability was manifested by pain and some limitation of motion with forward flexion of the thoracolumbar spine to 40 degrees with a combined range of motion of 140 degrees with no diagnosis of intervertebral disc syndrome.  Forward flexion limited to 30 degrees or less, or ankylosis of the entire thoracolumbar spine was not shown.

4.  From  May 29, 2012, to August 1, 2015, the Veteran's lumbar spine disability was manifested by pain and limitation of motion with forward flexion of the spine.  Unfavorable ankylosis of the entire thoracolumbar spine was not shown.  Incapacitating episodes having a total duration of at least six weeks during the past 12 month period were not shown. 

5.  As of August 1, 2015, the Veteran's lumbar spine disability has been manifested by pain and some limitation of motion with forward flexion of the thoracolumbar spine to 45 degrees.  Forward flexion limited to 30 degrees or less, or ankylosis of the entire thoracolumbar spine was not shown.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months were not shown.


CONCLUSIONS OF LAW

1.  The reduction in the rating assigned for a lumbar spine disability under Diagnostic Code 5243, from 40 percent to 20 percent, effective August 1, 2015, was proper.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.105(e), 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2015).

2.  Prior to May 29, 2012, the criteria for a rating in excess of 20 percent for a lumbar spine disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Codes 5243 (2015).
 
3.  From May 29, 2012, to August 1, 2015 , the criteria for a rating in excess of 40 percent for a lumbar spine disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Codes 5243 (2015).

4.  As of August 1, 2015, the criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Codes 5243 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in November 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was notified of the proposed rating actions in a January 2015 letter and supplement statement of the case.  That letter and supplemental statement of the case described the process by which rating reduction occurs and identified further steps the Veteran could take in challenging the reduction.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim for a higher rating for a service-connected lumbar spine disability on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating Reduction

In January 2015, the RO proposed to reduce the rating for a lumbar spine disability under Diagnostic Code 5243 to 20 percent based upon results from a January 2015 VA spine examination report.  The Veteran had been assigned a rating of 40 percent which was effective as of June 16, 2013.  In a May 2015 supplement statement of the case, the reduction was effectuated with an effective date of August 1, 2015.  The Veteran disagreed with the reduction and subsequently perfected this appeal. 

Where reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2015).  The beneficiary will be notified at the latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  The beneficiary will also be informed that he will have an opportunity for a predetermination hearing.  38 C.F.R. § 3.105(i) (2015).

On review, the Board finds that the RO complied with the appropriate procedural requirements.  By correspondence dated in January 2015, the Veteran was notified of the proposed reduction and given an opportunity to submit additional evidence or request a hearing.  Also, the reduction was made effective no sooner than permitted by current law and regulations, no sooner than the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(e) (2015).  The Veteran has not contended that there was not compliance with the provisions governing reductions.  Rather, he argues that his lumbar spine disability has not improved and that therefore no reduction in the respective rating is warranted.

In this case, the 40 percent rating assigned for lumbar spine disability was in effect for less than five years.  So, the additional requirements set forth at 38 C.F.R. § 3.344(a)-(b) (2015) are not for application.  Where a disability rating has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344(c) (2015).  Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants a reduction in the disability rating.

In making a determination with respect to improvement, certain general regulatory requirements must be met.  Brown v. Brown , 4 Vet. App. 413 (1993) (noting that the general regulations governing the rating of disabilities apply to a rating reduction case).  The evidence must show an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13 (2015).  The evidence must show that the improvement in the disability actually show an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10 (2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155 (2015).  Rating a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  If there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).

In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  However, pertinent post-reduction evidence favorable to restoring the rating also must be considered.  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015). 

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2015).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2015). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2015).

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2015). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  Factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2015).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's increase in rating from 20 percent to 40 percent effective June 16, 2013, as effectuated by the RO appears to have largely been based on the results of a June 2013 Disability Benefits Questionnaire (DBQ) and an August 2013 VA examination report.  Range of motion results noted in the June 2013 DBQ showed that the Veteran's forward flexion of the thoracolumbar spine was limited to 15 degrees.  During the August 2013 VA examination, the Veteran was noted to achieve forward flexion of the thoracolumbar spine limited to 30 degrees.  The Veteran reported painful motion and flare-ups that caused him to rest until the symptoms subsided.  No ankylosis of the thoracolumbar spine was diagnosed by any medical professionals during those two examinations.  Additionally, there was no evidence presented to show that the Veteran had experienced incapacitating episodes having a total duration of a least six weeks during that past 12 months due to intervertebral disc syndrome.

A January 2015 VA examination report, on which the rating reduction appears to have been largely based, shows that the Veteran was diagnosed with intervertebral disc syndrome.  The Veteran reported that flare-ups caused constant discomfort exacerbated by sitting, standing or lying down for too long.  He reported that if he sat for too long, he needed to walk for a period of time and then could sit down again.  The examiner classified the Veteran's range of motion and functional limitations as abnormal.  Range of motion testing showed forward flexion to 45 degrees, extension to 30 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 20 degrees.  Pain was noted through all planes of motion and did cause some functional limitations.  No pain on weight bearing was noted.  The examiner noted that the Veteran was able to perform repetitive use testing with no additional loss of function after three repetitions.  The examiner also reported that an opinion could not be provided without mere speculation as to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time.  The examiner noted that the Veteran was able to walk 100 feet from the waiting room to the examination room without any limp or gait disturbances.  He was able to sit in the examination room leaning to the right, keeping weight off his left buttock, and sat through the 30 minute examine.  The examiner reported that the examination was not conducted during a flare-up, but that the Veteran described the duration of those occurrences as daily lasting minutes to hours with a moderate to severe impairment.  The examiner reported that pain, weakness, fatigability, or incoordination did not limit the Veteran's functional ability during flare ups.  Guarding or muscle spasms of the thoracolumbar spine were noted that did not result in an abnormal gait or abnormal spinal contour.  Tenderness was reported at the L4-S1 region.  The Veteran's lumbar spine disability was noted to interfere with his sitting as he leaned to the right to have less pressure on the left side.  No ankylosis of the spine was diagnosed.  Also noted was that the Veteran did not exhibit any neurological abnormalities associated with the lumbar spine disability.  The examiner diagnosed IVDS with episodes of bed rest having a total duration of at least one week but less than two weeks during the past 12 months.  The Veteran also reported that no assistive devices were used for locomotion assistance due to the lumbar spine disability.  The examiner noted that x-rays showed no thoracic vertebral fracture with loss of 50 percent or more of bone height.  Additionally, the examiner noted that the Veteran's lumbar spine disability impacted his ability to work because if he sat too long, he needed to stand for a period of time before returning to sitting.  

Considering the evidence of record, the Board finds that the Veteran's disability showed a marked improvement to warranted a reduction in disability rating from 40 percent to 20 percent under Diagnostic Code 5243.  Specifically, the Veteran was able to achieve forward flexion of the spine to 45 degrees which more nearly approximates the reduced rating of 20 percent.  That remained so even with repetitive testing.  Additionally, the Veteran was not shown to have ankylosis of the thoracolumbar spine diagnosed nor was he shown to have incapacitating episodes having a total duration of at least four weeks during the past 12 months.  The evidence of record shows that it is more likely that improvement was shown under the conditions of daily life.

In sum, the Board finds that the competent evidence of record satisfies the regulatory standards of 38 C.F.R. § 3.344(c) (2015), because adequate reexamination of the Veteran's disability rating disclosed improvement warranting a reduction in the rating.  Thus, the reduction of the rating for service-connected lumbar spine disability from 40 percent to 20 percent is found to be warranted by the evidence of record.

As the preponderance of the evidence is against the claim, the Board finds that the reduction was proper and restoration is not warranted.  38 U.S.C.A. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Prior to June 16, 2013

The RO rated the Veteran's lumbar disability 20 percent under Diagnostic Code 5243 for intervertebral disc syndrome prior to June 16, 2013.  Other disabilities of the lumbosacral spine can also be rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.

Diagnostic Code 5003 also provides ratings for arthritis.  38 C.F.R. § 4.71a (2015).  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for rating limitation of motion and provides that if the amount of limitation of motion is noncompensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  The evidence shows that there is not involvement of degenerative arthritis of two or more major joints or groups of minor joints as shown by X-ray evidence.  Also, a rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Additionally, a rating Diagnostic Code 5003 only provides for 10 percent and 20 percent ratings.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003 prior to June 13, 2013.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

A February 2010 Disability Benefits Questionnaire report shows that the Veteran was diagnosed with degenerative disc disease of the lumbosacral spine.  The Veteran reported pain across his lower back and hips.  The Veteran reported that he had moderate stiffness every morning that could last hours to days.  He also reported flare-ups that caused severe pain that occurred two to three times per month and last up to two days.  Factors causing flare-ups were reported as walking, bending, and sitting.  The Veteran reported that he could walk one to two blocks and for a duration of up to 10 to 15 minutes.  The Veteran reported that he had not been hospitalized due to the lumbar spine disability.  Physical examination of the spine showed that the Veteran had a normal gait, normal posture, and normal curvature of the spine.  The Veteran was assessed with favorable ankylosis of the thoracolumbar spine.  Range of motion testing showed forward flexion to 40 degrees, extension was noted as ankylosed, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees for a combined range of motion of 140 degrees.  The examiner noted that during testing, the Veteran showed pain, fatigue, weakness, lack of endurance, and muscle spasms.  Repetitive range of motion testing showed additional loss in range of motion for right lateral flexion of 10 degrees.  No vertebrae fractures were noted and the Veteran was not diagnosed with intervertebral disc syndrome.  Sensory and motor impairment testing showed no abnormal results.  The Veteran reported that he had erectile dysfunction but that he did not believe that it was related to his lumbar spine disability.  No instability of the spine was reported.  

A May 2012 VA examination report showed that the Veteran was diagnosed with degenerative disc disease of the thoracolumbar spine.  The Veteran reported flare-ups that involved sharp pains to both hips with muscle spasms occurring two to three times per week.  Range of motion testing showed forward flexion to 55 degrees with pain noted at 35 degrees, extension was to 0 degrees with pain noted at 0 degrees, right lateral flexion was to 20 degrees with pain noted at 10 degrees, left lateral flexion was to 30 degrees or more with no objective evidence of painful motion.  Right lateral rotation was noted to 15 degrees with pain, left lateral rotation was to 15 degrees with pain noted at 15 degrees.  The Veteran was not able to perform repetitive use testing as he was not able to extend his spine past neutral.  No additional loss of range of motion was shown on repetitive use testing.  Additional functional impairment was noted as less movement than normal and pain on movement.  The examiner noted that the Veteran displayed guarding or muscle spasms that were present, but did not result in abnormal gait or abnormal spinal countors.  No other neurological abnormalities were diagnosed with relation to the thoracolumbar spine.  The examiner also diagnosed the Veteran with intervertebral disc syndrome of the thoracolumbar spine.  The examiner reported that the Veteran had incapacitating episodes in the past 12 months of at least four weeks but less than six weeks.  No assistive devices were required for use by the Veteran.  The diagnosis of arthritis was confirmed, but no vertebral fractures were noted.  The examiner noted that the Veteran's lumbar spine disability affected his ability to work.  The Veteran was noted to be previously in a sedentary computer employment that required him to sit for up to twelve hours per day.  The Veteran had to use sick and vacation time due to back flare-ups and he was unable to sit for more than one hour and then needed to get up to walk.  The Veteran also had to adjust his weight in his chair every 30 minutes.  

An August 2012 private treatment note shows that the Veteran had chronic back pains with acute radiculopathy.  It was reported that the Veteran's flare-ups improved by resting in a supine position with a heating pad.  It was not recommended that the Veteran lie down all day, but periodic rest was shown to be beneficial.  

An August 2012 physical therapy report shows that the Veteran had an abnormal gait pattern that was antalgic, classified as severe.  Range of motion testing for the lumbosacral spine was noted to be severely limited as flexion, extension, left and right lateral rotation, and left and right lateral side bending were noted to be10 percent.  The doctor also reported that treadmill testing was initiated to help the Veteran improve the lumbosacral range of motion overall, but that he was unable to tolerate 4 minutes before requesting to stop.  

The Veteran's lumbar spine disability was rated at 20 percent prior to June 16, 2013 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  The Board will also consider the General Rating Formula discussed above.  

Based on the evidence of record the Board finds that the Veteran's lumbar spine disability did not warrant a rating in excess of 20 percent prior to June 6, 2013.  Specifically, range of motion testing performed did not show that the Veteran's lumbar spine was limited to 30 degrees or less, even when considering the impact of pain and other factors limiting the range of motion.  The Board notes that a February 2010 DBQ shows that the Veteran was able to achieve forward flexion to 40 degrees.  An additional range of motion evaluation conducted during the May 2012 VA examination showed forward flexion to 55 degrees with pain noted at 35 degrees.  Therefore, the Board finds that the Veteran's thoracolumbar spine was not shown to be limited to forward flexion of 30 degrees or less.  Additionally, the Veteran's has not been evaluated with favorable ankylosis of the entire thoracolumbar spine.  While the Board notes that the February 2010 DBQ report noted that the Veteran had favorable ankylosis of the entire thoracolumbar spine, the Board finds that the range of motion testing conducted for that report clearly shows that ankylosis was not actually present as the Veteran was able to complete forward flexion, lateral flexions, and lateral rotations.  The Board notes that favorable ankylosis is defined as the fixation of a spinal segment in neutral positon (0 degrees).  38 C.F.R. § 4.71a General Rating Formula for Diseases and Injuries of the Spine, Note 5 (2015).  While the Veteran may have had 0 degrees of extension, the presence of a range of motion for flexion indicates that there was not ankylosis or fixation of the spine.  Therefore, as there was no evidence presented that showed the Veteran's thoracolumbar spine was in a fixed positon, a rating in excess of 20 percent is not warranted prior to June 16, 2013 based on limitations of motion.  Joint pain alone, including pain throughout the entire range of motion, but without evidence of decreased functioning ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

However, the Board notes that during the May 2012 VA examination, the examiner noted that the Veteran had intervertebral disc syndrome that caused incapacitating episodes for at least four weeks but less than six weeks during the past 12 months which would warranted a rating of 40 percent.  Therefore, the Board finds that a rating of 40 percent is warranted as of May 29, 2012, the date of the VA examination and the identification of the severity of incapacitating episodes in the previous 12 months.  The Board finds that a rating in excess of 40 percent is not warranted under Diagnostic Code 5243, as there is no evidence that the intervertebral disc syndrome caused incapacitation episodes having a total duration of at least six weeks during the past 12 months.   

Accordingly, the Board finds that the evidence supports the assignment of a 40 percent rating, but not higher, for the Veteran's lumbar spine disability effective May 29, 2012,  to August 1, 2013, and to that extent only, the Veteran's claim is granted.  The preponderance of the evidence is against the assignment of any higher rating or the assignment of a 40 percent rating prior to May 29, 2012.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From June 16, 2013, to August 1, 2015

Prior to the determination of the Board that the 40 percent rating was warranted as of May 29, 2012, the Veteran was assigned a rating of 40 percent effective from June 16, 2013, to August 1, 2015 for the lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  He asserts that a higher rating is warranted for that appeal period. 

A June 2013 DBQ completed by the Veteran's private physical therapist shows that the Veteran reported flare-ups that caused an inability to sit for long periods.  Range of motion testing showed forward flexion to 15 degrees with pain, extension was to 10 degrees with pain, left and right lateral flexion was noted to 10 degrees with pain, right lateral rotation was noted to 20 degrees with pain, and left lateral rotation was noted to 30 degrees or greater with pain.  Repetitive use testing showed a decrease in spinal extension to 5 degrees down from 10 degrees.  Functional impairment of the lumbar spine was noted as less movement than normal, pain on movement, and interference with standing or weight bearing.  The doctor noted that the Veteran was tender to posterior anterior mobilization to L4-S1 levels.  No guarding or muscle spasms of the thoracolumbar spine were noted.  Neurological symptoms were also noted affecting the left lower extremity.  No other neurological abnormalities were noted related to the thoracolumbar spine.  The examiner indicated that the Veteran's lumbar spine disability possibly affected his ability to work due to issues with sitting longer than 30 minutes at a time.  The Board notes that the doctor did not complete the DBQ section concerning intervertebral disc syndrome and incapacitating episodes.

An August 2013 VA examination report shows that the Veteran reported continued flare-ups concerning the lumbar spine disability that occurred four times per year.  He also reported that in April of 2013 he had to call in sick to work about six or seven times due to the lumbar spine disability.  The Veteran reported that back pain was constant and severe.  He also reported that there was increased pain if he sat longer that 45 minutes or walked longer than 30 minutes.  However, the Veteran reported that after walking, his knees caused him greater pain than his back.  He reported that he slept for about two hours before being awakened by back pain.  He reported that his roommate helped him put on his shoes and socks although it was not a daily necessity.  The Veteran found it difficult to bend forward for his shoes and socks.  He was able to bathe independently and shower standing.  Physical examination of the Veteran showed that he limped favoring the left knee.  He was observed to sit erect, with a level pelvis, and no scoliosis.  He had normal lumbar lordosis and no lumbar muscle spasms.  Range of motion testing of the lumbar spine showed right and left lateral rotation to 20 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 20 degrees, and forward flexion to 30 degrees with repetition.  Pain was noted particularly on right lateral bending.  Pain was also noted on flexion with fatigability, weakness, and lack of endurance after repetition motion of the back with no incoordination.  The examiner noted no localized tenderness in the paravertebral muscles nor in the sacroiliac joints.  Sitting posture was noted as normal.  A review of x-rays showed that the Veteran was diagnosed with lumbar spondylosis primarily involving right facet joint arthritis.  The examiner reported that the Veteran's current back condition did not prevent him from working despite periodic flare ups.  The examiner noted that the Veteran was not working due to complications of a pulmonary embolism following left knee surgery.  The examiner reported that the Veteran would have increased pain, weakness, and fatigability during flare ups, plus limitation of back motion necessitating bed rest and assistance dressing.  

Based on the evidence of record the Board finds that the Veteran's lumbar spine disability did not warrant a rating in excess of 40 percent from June 16, 2013, to August 1, 2015.  Specifically, there is no evidence or diagnosis that the Veteran's thoracolumbar spine was shown have unfavorable ankylosis or favorable ankylosis during that period.  For all times tested, a range of motion was shown, which the Board finds disproves the presence of ankylosis.  The Board also notes that in order for the Veteran's symptomatology to warrant a rating higher than 40 percent, unfavorable ankylosis would have to be shown affecting the entire thoracolumbar spine.  Here, objective medical examinations shown in the June 2013 DBQ and the August 2013 VA examination report, showed no ankylosis of the entire thoracolumbar spine.  While the medical evidence shows pain and limited range of motion due to pain, the rating criteria specifically require that unfavorable ankylosis of the entire thoracolumbar spine be shown.  Here, the Veteran was able to flex and extend his spine, although limited by pain which is not considered ankylosis.  The limitation was not tantamount to ankylosis because of the range of motion which was present.  Joint pain alone, including pain throughout the entire range of motion, but without evidence of decreased functioning ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Finally, the Board notes that the Veteran did not have incapacitating episodes of at least six weeks during any 12 month period which is required for a rating in excess of 40 percent that was not shown in the medical or lay evidence of record.  Therefore, the Board finds that the Veteran's claim for a rating in excess of 40 percent for his lumbar spine disability beginning on June 16, 2013 to August 1, 2015, must be denied because the preponderance of the evidence is against the assignment of any higher rating.

As of August 1, 2015

The Veteran was assigned a rating of 20 percent effective August 1, 2015, for the lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  He asserts that a higher rating is warranted for that appeal period.  The RO reduced the rating for the lumbar spine disability from 40 percent to 20 percent, effective August 1, 2015, based upon a January 2015 VA examination report.  

A January 2015 VA examination report shows that the Veteran was diagnosed with intervertebral disc syndrome.  The Veteran reported that flare ups caused constant discomfort exacerbated by sitting, standing, or lying for too long.  He reported that if he sat for too long he needed to walk for a period of time, and then could sit down again.  The examiner classified the Veteran's range of motion and functional limitation as abnormal.  Range of motion testing showed forward flexion to 45 degrees, extension to 30 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 20 degrees.  Pain was noted through all planes of motion and did cause functional limitations.  No pain on weight bearing was noted.  The examiner noted that the Veteran was able to perform repetitive use testing with no additional loss of function after three repetitions.  The examiner also reported that an opinion could not be provided without mere speculation as to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time.  The examiner noted that the Veteran was able to walk 100 feet from the waiting room to the examination room without any limp or gait disturbances.  He was able to sit in the examination room leaning to the right, keeping weight off his left buttock, and sat through the 30 minute examination.  The examiner reported that the examination was not conducted during a flare-up, but that the Veteran described the duration of those occurrences as daily, lasting minutes to hours with moderate to severe impairment.  The examiner reported that pain, weakness, fatigability, or incoordination did not limit the Veteran's functional ability with flare-ups.  Guarding or muscle spasms of the thoracolumbar spine were noted that did not result in an abnormal gait or abnormal spinal contour.  Tenderness was reported at the L4-S1 region.  The Veteran's lumbar spine disability was noted to interfere with sitting as he leaned to the right to have less pressure on the left side.  No ankylosis of the spine was diagnosed by the examiner.  Also noted was that the Veteran did not exhibit any neurological abnormalities associated with the lumbar spine disability.  The examiner diagnosed intervertebral disc syndrome with episodes of bed rest having a total duration of at least one week but less than two weeks during the past 12 months.  The Veteran also reported that no assistive devices were used due to the lumbar spine disability.  The examiner noted that x-rays showed no thoracic vertebral fracture with loss of 50 percent or more of bone height.  Additionally, the examiner noted that the Veteran's lumbar spine disability impacted his ability to work because if he sat too long, he would need to stand for a period of time before returning to sitting.  

Based on the evidence of record the Board finds that the Veteran's lumbar spine disability does not warrant a rating in excess of 20 percent as of August 1, 2015.  Specifically, range of motion testing performed did not show that the Veteran's lumbar spine was limited to 30 degrees or less, even when considering the impact of pain and other factors limiting the range of motion.  The Board notes that the Veteran was shown to achieved forward flexion of 45 degrees during the January 2015 VA examination.  Therefore, the Board finds that the Veteran's thoracolumbar spine has not been shown to be limited to forward flexion of 30 degrees or less and no ankylosis of the entire lumbar spine has been shown at any time that was also specifically noted in the January 2015 VA examination report.

The Board also notes that in order for the Veteran's symptomatology to warrant a higher rating of 40 percent, ankylosis would have to be shown affecting the entire thoracolumbar spine, or limitation of flexion to 30 degrees or less.  Here, an objective medical examination shown by the January 2015 VA examination report noted no ankylosis of the entire lumbosacral spine.  While the medical evidence shows pain and limited range of motion due to pain, the pain and other limiting factors are not show to limit the Veteran's thoracolumbar forward flexion to 30 degrees or less as required for a higher rating.  Joint pain alone, including pain throughout the entire range of motion, but without evidence of decreased functioning ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Finally, the Board notes that the Veteran did not have incapacitating episodes of at least four weeks but less than six weeks during a 12 month period which is required for a rating in excess of 20 percent.  Instead, the Veteran was found to have incapacitating episodes of one week but less than two weeks during the past 12 month period which is short of the four week requirement for a 40 percent rating under Diagnostic Code 5243.  Therefore, the Board finds that the Veteran's claim for a rating in excess of 20 percent for a lumbar spine disability as of August 1, 2015, must be denied.

The Board has also considered the statements submitted by the Veteran in support of the claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such pain and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification of a spinal disability and the determination of the range of motion of the spine and the prescription for bed rest requires medical expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of his claim.

The Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2015). 

Extraschedular consideration involves a three step analysis. First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that all of the experienced symptoms of the Veteran's lumbar spine disability such as incapacitating episodes and limited range of motion with pain are contemplated by the schedular criteria.  38 C.F.R. §§ 4.71a, 4.124a (2015).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by the types of symptoms listed.  Essentially, the Veteran has reported pain, reduced range of motion, fatigue, and bed rest concerning his back.  Examiners and private physician have conducted examinations of the Veteran's spine reported the Veteran's range of motion, observable pain indications, and sensory diagnostic test results.  38 C.F.R. § 4.71a, 4.124a (2015).  The Veteran's neurologic symptoms due to the spine disability have been separately rated.  The Veteran's symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate different levels of severity than the Veteran is currently experiencing, including higher levels.  However, the Veteran does not meet the criteria for those higher ratings.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted. 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent prior to May 29, 2012, for the lumbar spine disability.  The Board finds that the preponderance of the evidence supports the claim for a rating of 40 percent, but not higher, effective May 29, 2012, but not earlier, to August 1, 2015.  Finally, the Board finds that preponderance of the evidence is against the claim for a rating in excess of 20 percent as of August 1, 2015, for the lumbar spine disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


The reduction in compensation for a lumbar spine disability under Diagnostic Code 5243, from 40 percent to 20 percent effective August 1, 2015, was proper and restoration is denied.  

Entitlement to a rating in excess of 20 percent prior to May 29, 2012, for a lumbar spine disability is denied.

Entitlement to a rating of 40 percent, but not higher, from May 29, 2012, to June 15, 2013, for a lumbar spine disability is granted.  

Entitlement to a rating in excess of 40 percent from June 16, 2013, to July 31, 2015, for a lumbar spine disability is denied.

Entitlement to a rating in excess of 20 percent as of August 1, 2015, for a lumbar spine disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


